EXHIBIT 10.29
(OLYMPICSTEEL LOGO) [l38490l3849001.gif]
5096 Richmond Road
Cleveland, Ohio 44146
(216) 292-3800
(216) 292-3974/FAX
January 7, 2010
Michael D. Siegal
921 West Hill Drive
Gates Mills, Ohio 44040
Dear Michael:
     Contemporaneous with the receipt of this letter, you (the “Executive”) are
receiving your Amended and Restated Employment Agreement (the “Agreement”) with
Olympic Steel, Inc. (the “Company”), commencing on January 1, 2010. Capitalized
terms not otherwise defined in this letter have the meanings given to them in
the Agreement.
     Under Section 3(a) of the Agreement, your Base Salary from January 1, 2010
through the Employment Period is Seven Hundred and Fifty Thousand Dollars
($750,000.00) per year. Pursuant to Sections 3(a) and 10 of the Agreement, the
base salary amount may be adjusted below the Base Salary pursuant to a written
agreement between the Executive and the Company. Additionally, written consent
by the Executive to a reduction in Base Salary will not constitute a Good Reason
condition under the Agreement or give rise to any payment under Section 5 of the
Agreement.
     In lieu of the Base Salary specified in Section 3(a) of the Agreement and
pursuant to Sections 3(a) and 10 of the Agreement, the Executive and the Company
agree to a Base Salary commencing January 1, 2010 of Five hundred seventy one
thousand, seven hundred, twenty five dollars ($571,725.00) per year (the
“Current Base Salary). Your Current Base Salary may be increased on such date as
economic conditions warrant as decided by the Compensation Committee of the
Board of Directors of the Company in its sole discretion.
     By signing below you acknowledge, understand and agree to the reduction in
Base Salary to the Current Base Salary and that such reduction does not
constitute a Good Reason condition, effective as of the execution date of the
Agreement.

                      EXECUTIVE       COMPANY    
 
                    /s/ Michael D. Siegal       By:   /s/ Richard T. Marabito  
                    Michael D. Siegal           Olympic Steel Inc.    
 
          Name:   Richard T. Marabito    
 
          Title:   Chief Financial Officer    
 
                    Date: 1/7/10       Date: 1/7/10    

